IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 16, 2009
                                     No. 07-40488
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DENNIS WHEELER,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:03-CV-1350


Before GARZA, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Petitioner-appellant Dennis Wheeler, Texas prisoner # 771807, was found
guilty of aggravated sexual assault of a child and was sentenced to life in prison.
He has filed a federal habeas petition under 28 U.S.C. § 2254 to challenge this
conviction, arguing in relevant part that the trial court denied him due process
by permitting the State to present rebuttal evidence of an extraneous offense.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-40488

      Under the Antiterrorism and Effective Death Penalty Act, federal courts
will not grant habeas relief on any claim that was adjudicated on the merits in
state court proceedings unless the state court’s ruling was the result of “a
decision that was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United
States,” or if the state court decision “was based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.” § 2254(d). “[A] federal habeas court making the ‘unreasonable
application’ inquiry should ask whether the state court’s application of clearly
established federal law was objectively unreasonable.” Williams v. Taylor, 529
U.S. 362, 409 (2000). Further, this “unreasonableness” inquiry addresses the
state court’s ultimate conclusion, not its reasoning process.         Santellan v.
Cockrell, 271 F.3d 190, 193 (5th Cir. 2001).
      On appeal, Wheeler contends that the introduction of the extraneous
offense evidence of his alleged molestation of another child was unduly
prejudicial and was not related to the offense of conviction. To the extent that
Wheeler is challenging the admissibility of this evidence under state evidentiary
rules, an error in the application of state law does not constitute an independent
ground for granting federal habeas relief. See Wood v. Quarterman, 503 F.3d
408, 414 (5th Cir. 2007), cert. denied, 128 S. Ct. 1874 (2008). To the extent that
Wheeler is challenging the admission of the rebuttal evidence on federal
grounds, the state court’s evidentiary ruling does not present a cognizable
habeas claim unless it violates a specific constitutional right or renders the trial
fundamentally unfair. Pemberton v. Collins, 991 F.2d 1218, 1226 (5th Cir. 1993).
The admission of an extraneous offense does not violate due process if the State
“makes a strong showing that the defendant committed the offense and if the
extraneous offense is rationally connected with the offense charged.” Wood, 503
F.3d at 414.



                                         2
                                  No. 07-40488

      Wheeler contends that the State failed to make a “strong showing” that he
committed the prior, uncharged offense because the victim was allowed to testify
without first establishing that the offense occurred. He has presented no case
law requiring such a predicate showing, and the victim’s testimony may show
the existence of the offense.    See Wood, 503 F.3d at 414-15.       Wheeler also
maintains that the offenses are not “rationally related” because they involved
different victims and were not connected in any way. But offenses may be
rationally related, even if they involve different victims and occurred at different
times, if the offenses have “striking similarities.” See id. at 415. The Texas
Court of Criminal Appeals found that the two offenses were very similar because
they involved Wheeler allegedly reaching into young girls’ clothing to touch them
despite the presence of family members nearby. Even were we to disagree with
that conclusion, Wheeler has not established that the state court’s rejection of
Wheeler’s due process claim in his state postconviction application constituted
an unreasonable application of clearly established federal law. See Williams,
529 U.S. at 409; Santellan, 271 F.3d at 193. Accordingly, the judgment of the
district court is AFFIRMED.




                                         3